


109 HR 6132 IH: Securing Effective and Necessary

U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6132
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2006
			Mr. English of
			 Pennsylvania (for himself, Mr.
			 Blunt, Mr. Cardin, and
			 Mr. Pallone) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  the exceptions process with respect to caps on payments for therapy services
		  under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Securing Effective and Necessary
			 Individual Outpatient Rehabilitation Services (SENIORS) Act of
			 2006.
		2.Extension of
			 exceptions process for medicare therapy capsSection 1833(g)(5) of the Social Security
			 Act (42 U.S.C. 1395l(g)(5)) is amended by striking 2006 and
			 inserting the period beginning on January 1, 2006, and ending on
			 December 31, 2007,.
		
